Citation Nr: 0314600	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  98-02 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to June 6, 1991, for 
the grant of a total disability rating based on individual 
unemployability. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO effectuated a February 1997 Board decision 
granting entitlement to a total disability rating based on 
individual unemployability by assigning an effective date of 
June 20, 1994, for the total rating.  The veteran perfected 
an appeal of the effective date assigned for the total 
rating.

The veteran's appeal was previously before the Board in 
October 1999, at which time the Board denied entitlement to 
an effective date prior to June 20, 1994, for the total 
rating.  The veteran appealed the Board's October 1999 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a joint motion for remand the parties 
asserted that the veteran was entitled to an effective date 
in June 1991 for the total rating.  As a result of that 
motion, in an October 2000 order the Court vacated the 
Board's October 1999 decision and remanded the case to the 
Board for further consideration.  In a July 2001 decision the 
Board granted an effective date of June 6, 1991, for the 
total rating.  

The veteran then appealed the Board's July 2001 decision to 
the Court, contending that he was entitled to an effective 
date in February 1990.  As the result of an additional joint 
motion, in an April 2002 order the Court vacated that part of 
the July 2001 Board decision that denied entitlement to an 
effective date prior to June 6, 1991, and again remanded the 
case to the Board.  

The veteran's appeal of the July 2001 decision was previously 
before the Board in December 2002, at which time the Board 
remanded the case to the RO for referral to the Director of 
the Compensation and Pension Service for consideration of an 
extraschedular total rating prior to June 6, 1991.  The 
development requested in the December 2002 remand has been 
completed, and the case returned to the Board for further 
consideration of the veteran's appeal.

The Board notes that in his May 2002 brief the veteran's 
representative raised the issue of entitlement to special 
monthly compensation due to loss of use of the left leg.  In 
a February 2003 statement he also raised the issue of 
entitlement to financial assistance in the purchase of an 
automobile and/or adaptive equipment due to loss of use of 
the left leg.  These issues have not yet been addressed by 
the RO and are referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO).

In the May 2002 brief the representative also raised the 
issue of the veteran's entitlement to a clothing allowance 
back to 1990 due to his use of a brace on the left knee.  
Review of the claims file reveals, however, that the veteran 
has received a clothing allowance since 1990.  No further 
action will, therefore, be taken based on the 
representative's assertions.


FINDINGS OF FACT

1.  The veteran's August 1990 claim for an increased rating 
for the left knee disability is deemed to have included a 
claim for a total rating based on unemployability.

2.  The medical evidence establishes that the veteran has 
been unable to obtain and maintain substantially gainful 
employment due to his service-connected left knee disorder 
since February 9, 1990.

3.  Due to ongoing medical treatment, including multiple 
hospitalizations and surgical procedures, convalescence and 
therapy following the surgeries, and, the veteran's left knee 
disability markedly interfered with employment and presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for an effective date of February 9, 1990, for 
the assignment of the total disability rating based on 
individual unemployability are met.  38 U.S.C.A. §§ 1155, 
5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 
3.157, 3.321, 3.340, 3.400, 4.15, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
in February 1990 for the assignment of a total disability 
rating based on unemployability because he has been unable to 
work since then due to his service-connected left knee 
disability.
The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)); Dyment 
v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002); 38 C.F.R. 
§ 3.159 (2002).  The Board further finds that due to the 
unique appellate posture of this case, the specific issue to 
be decided, and the Board's determination to grant the full 
benefit sought on appeal, any duty that VA had to notify the 
veteran of the evidence needed to substantiate his claim and 
to assist him in obtaining that evidence has been fulfilled.



Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of any information or evidence not previously submitted to VA 
that is necessary to substantiate the claim.  VA will also 
inform the veteran which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The current appeal arose from a claim for an increased rating 
submitted by the veteran in August 1990.  In September 1990 
the RO informed the veteran of the evidence needed to 
substantiate his claim by instructing him to submit medical 
evidence showing that his left knee disability had increased 
in severity.  In that notice the RO also informed him that he 
was responsible for obtaining and submitting to the RO a 
physician's statement documenting the severity of his 
disability.  If he received treatment from a VA medical 
facility, the RO instructed him to inform the RO of that fact 
and that the RO would then obtain the records of that 
treatment on his behalf.  The RO also informed him that he 
was eligible for treatment from any VA medical facility, and 
that if he sought treatment from VA he should instruct the 
medical facility to forward documentation of that treatment 
to the RO.

In a July 1991 notice the RO informed the veteran of the 
evidence needed to substantiate his claim by instructing him 
to submit a complete hospital summary and any additional 
treatment records pertaining to the severity of his left knee 
disability.

The veteran submitted an application for a total rating based 
on unemployability in June 1994, which the RO denied in 
October 1994.  The RO's October 1994 denial of a total 
rating, which the veteran appealed, was followed by a 
statement of the case in June 1995 and supplemental 
statements of the case in May and June 1996.  In those 
documents the RO informed the veteran of the requirements for 
establishing entitlement to a total rating based on 
unemployability, and the rationale for determining that the 
evidence he had then submitted did not show that those 
requirements were met.

The RO effectuated the Board's February 1997 grant of a total 
rating in a March 1997 rating decision by assigning an 
effective date of June 20, 1994, for the grant of the total 
rating.  The veteran appealed the effective date then 
assigned, which appeal has been addressed by the Board in 
October 1999 and July 2001 decisions, and the Court in 
October 2000 and April 2002 orders.  The many documents 
prepared by the Board and the Court, including the joint 
motions for remand, communicated to the veteran the specific 
laws and regulations pertaining to the effective date to be 
assigned and the effect of those laws to the facts of his 
case.

In the February 1997 decision in which the Board granted 
entitlement to a total rating based on unemployability, the 
Board found that the veteran had been unemployable due to his 
service-connected left knee disability since February 1990.  
In the October 1999 and July 2001 decisions the Board again 
found that the veteran had been unemployable due to his 
service-connected disability since February 1990, but denied 
entitlement to an effective date prior to June 1991 on the 
basis that an informal claim for a total rating was not 
submitted until June 1991.  The findings by the Board that 
the veteran has been unemployable due to his service-
connected disability since February 1990 are binding.  
Campbell v. Gober, 14 Vet. App. 142 (2000) (per curium).

Because it has been established that the veteran has been 
unemployable due to his service-connected disability since 
February 1990, the only issues left to resolve are whether he 
submitted a claim for a total rating based on unemployability 
prior to June 1991 and whether he met the regulatory criteria 
for a total rating before that date.  As will be explained 
below, the Board finds that the veteran's August 1990 claim 
for an increased rating constituted an informal claim for a 
total rating based on unemployability.  Although the 
veteran's service-connected disabilities did not meet the 
percentage requirements of 38 C.F.R. § 4.16(a) prior to June 
1991, the Board further finds that the left knee disability 
presented such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  Having made those findings based on the 
evidence of record, no medical or lay evidence not previously 
provided to VA is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002).  The Board has granted the 
full benefit sought by the veteran on appeal.  VA has no 
further duty, therefore, to notify the veteran of the 
evidence required to substantiate his claim.  Quartuccio, 
16 Vet. App. at 187.

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the private treatment records the veteran 
identified, and provided him VA examinations in December 1990 
and August 1994.  The RO also obtained the documents and 
medical evidence pertaining to his receipt of disability 
benefits from the Social Security Administration (SSA).  The 
veteran has presented medical opinions from his private 
physicians showing that he has been unemployable since 
February 1990.

The Board remanded the case to the RO in December 2002 for 
the purpose of referring the case to the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular total rating pursuant to 38 C.F.R. § 4.16(b).  
The Compensation and Pension Service adjudicated that issue 
in March 2003, and the veteran was notified of that 
determination in a March 2003 supplemental statement of the 
case.

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and, given the extensive 
appellate history of this issue, that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).
Laws and Regulations

Total Rating Based on Unemployability

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.16(a) (2002).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular rating.  38 C.F.R. § 4.16(b) (2002).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2002).  
In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability, 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15 (2002).

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

Effective Date

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2002).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2002).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2002).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Once a 
formal claim for compensation has been allowed, receipt of a 
report of examination or hospitalization by VA or the 
uniformed services, evidence from a private physician or 
layman, or evidence from a state or other institution will be 
accepted as an informal claim for benefits.  In the case of 
examination or hospitalization by VA or the uniformed 
services, the date of outpatient or hospital examination or 
date of admission will be accepted as the date of receipt of 
a claim.  In the case of evidence from a private physician, a 
layman, or a state or other institution, the date of receipt 
of such evidence by VA will be accepted as the date of the 
claim.  38 C.F.R. § 3.157 (2002).

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2002).  
The phrase "otherwise, date of receipt of claim" applies 
only if a factually ascertainable increase in disability 
occurred more than one year prior to filing the claim for an 
increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

Standard of Proof

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3 (2002).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.
Factual and Procedural Background

The veteran initially claimed entitlement to compensation 
benefits for his left knee disability in February 1971, with 
his separation from service.  In a May 1971 rating decision 
the RO granted service connection for a left knee impairment 
(the veteran had undergone a meniscectomy in service), and 
rated the disability at 10 percent effective with his 
separation from service in February 1971.  The 10 percent 
rating remained in effect until August 1990.

In a statement received at the RO on August 29, 1990, the 
veteran claimed entitlement to an increased rating for his 
left knee disability.  He then did not make any reference to 
his employment status.  In conjunction with that claim he 
submitted private medical evidence showing that he received 
treatment for the left knee since February 1990, that he had 
undergone arthroscopic surgery on the left knee in March 
1990, that he had additional ligament surgery in October 
1990, that the disability continued to worsen, and that 
additional surgery was planned.

The veteran completed the portion of a Report of Medical 
Examination for Disability Evaluation on December 10, 1990, 
wherein he stated that he had been employed by the Ford Motor 
Company from August 1967 to the present, but that he had been 
off work since February 1990.  He stated that the reason he 
had been off work was because his left knee "moves out of 
socket."  Following the examination the examiner found that 
the veteran was still recuperating from the October 1990 
surgery, and that he should be re-evaluated in four to five 
months.

In a March 1991 rating decision the RO increased the rating 
for the left knee disability from 10 to 20 percent effective 
August 29, 1990, to 100 percent effective from October 29, 
1990, based on convalescence following the surgery, and 
reduced the rating back to 20 percent effective March 1, 
1991.  The veteran did not appeal the effective date assigned 
for the increase from 10 to 20 percent, and that issue is not 
before the Board.

In a statement received at the RO on June 7, 1991, the 
veteran stated, regarding his ability to return to work, that 
he had been off work for 16 months and that his employer 
refused to allow him to return due to his left knee 
disability.  In a statement received at the RO on June 19, 
1991, he requested that his 20 percent rating be 
"reconsidered" for an increase to 30 percent due to the 
severity of the disability.  He submitted medical evidence of 
additional surgery in June 1991, and requested an extension 
of his temporary total rating due to the additional surgery.

In an October 1991 rating decision the RO increased the 
rating for the left knee disability to 30 percent effective 
August 29, 1990, the date of the claim for an increased 
rating.  The veteran's June 19, 1991, statement was not 
accepted as a notice of disagreement with the 20 percent 
rating, and no appeal ensued from the RO's March 1991 rating 
decision.  The veteran did not appeal the effective date 
assigned for the 30 percent rating, and that issue is not 
before the Board.

The medical evidence reveals that the veteran underwent 
several more surgeries on his left knee, including three 
total knee replacements, the first one having been performed 
in April 1993.  The RO awarded temporary total disability 
ratings pursuant to 38 C.F.R. § 4.30 for those surgeries, and 
assigned a 60 percent rating for the left knee effective June 
1, 1994.

In June 1994 the veteran submitted a formal claim for a total 
rating based on individual unemployability.  He then stated 
that he had been unemployed since February 1990.  He had 
attempted to return to work in April 1992, but his employer 
did not allow him to return to work.

In a June 1994 report the veteran's orthopedist stated that 
the veteran had been under his care for severe 
osteoarthritis, chondromalacia patella, and a post-traumatic 
tear of the anterior cruciate ligament of the left knee.  He 
had undergone multiple surgeries on the knee, including two 
arthroplasties, beginning with arthroscopic surgery on March 
12, 1990.  He stated that the veteran never quite recovered 
from the March 1990 surgery, but had additional surgery 
beginning in October 1990.  All of his surgeries were 
followed by physical therapy.

In conjunction with an August 1994 VA examination, the 
veteran reported that he had no major problems with his knee 
until February 9, 1990.  On that day he turned and his knee 
just "gave out," causing him to fall.  He sought medical 
treatment on the same day, and a cortisone injection was 
given.  His knee failed to improve, and he underwent 
arthroscopic surgery in March 1990.  In reference to the 
report from the veteran's private orthopedist, the examiner 
noted that the knee never improved following the injury in 
February 1990.

In October and November 1995 reports the veteran's 
orthopedist stated that the veteran had had seven surgeries 
on his left knee, including three replacements in the 
previous four years.  He also stated that the veteran had 
been on pain medication for the previous five years, had been 
unemployed since February 1990, and had been totally and 
permanently disabled since February 1990.

In June 1996 the RO received the documents and medical 
records pertaining to the veteran's claim for SSA disability 
benefits.  Those medical records include February and March 
1990 treatment notes from his orthopedist showing that his 
knee problems were exacerbated on February 7, 1990, with pain 
and swelling.  He had an interarticular steroid injection, 
which did not help, and arthroscopic surgery on March 12, 
1990.  He continued to receive regular medical treatment 
following the March 1990 surgery, with worsening of his knee 
problems and the surgical procedures described above.  He was 
awarded disability benefits in September 1994 based on the 
primary diagnosis of a manic depressive disorder, and a 
secondary diagnosis of degenerative arthritis (in the left 
knee).  The onset date for his disability was February 9, 
1990.

In a February 1997 decision the Board found that the veteran 
was last employed in February 1990, and that he was 
unemployable due solely to his service-connected left knee 
disability.  The Board noted that although there was medical 
evidence of record documenting a manic depressive disorder 
since 1986, the evidence established that the veteran had 
been terminated from his employment from the Ford Motor 
Company due solely to the left knee disability.  The Board 
found, based on the veteran's credible testimony and the 
opinions of his orthopedist, that the left knee disability 
precluded substantially gainful employment.

As previously stated, in implementing the Board's February 
1997 decision the RO in March 1997 established an effective 
date of June 20, 1994, for the grant of the total rating, 
based on the date on which the veteran submitted the formal 
claim for a total rating.  The veteran appealed the effective 
date assigned, claiming that he was entitled to an effective 
date in February 1990 because he had been unemployable since 
then.

The veteran provided hearing testimony before the undersigned 
in March 1999 regarding his work history and the multiple 
surgeries performed on the left knee.

In an October 1999 decision the Board denied entitlement to 
an earlier effective date, and the veteran appealed that 
decision to the Court.  In the joint motion for remand the 
veteran's representative argued that he was entitled to an 
effective date in June 1991, based on the statement he then 
submitted indicating that he had been unemployed for 
16 months.  Following remand by the Court, in a July 2001 
decision the Board granted an effective date of June 6, 1991, 
for the assignment of the total rating.  The veteran also 
appealed the July 2001 decision to the Court, and in the 
joint motion for remand of that decision the parties found 
that the Board had not provided sufficient reasons and bases 
for not assigning an effective date one year prior to the 
June 1991 claim.

Following the Court's vacation and remand of the July 2001 
decision, in his May 2002 written arguments to the Board the 
veteran's representative asserted that VA had erred in not 
"inferring" a claim for a total rating based on 
unemployability.  He contended that the veteran's August 1990 
claim for an increased rating, together with the information 
provided on the December 1990 Report of Medical Examination 
for Disability Evaluation that he had been off work since 
February 1990 due to his left knee disability, constituted an 
informal claim for a total rating based on unemployability.
Analysis

In accordance with 38 C.F.R. § 3.157, once a formal claim for 
compensation has been allowed, receipt of a report of 
examination by VA will be accepted as an informal claim for 
benefits.  If the report of that examination indicates that 
the veteran is unemployable due to his service-connected 
disability, the report constitutes an informal claim for a 
total rating based on unemployability.  If the veteran is not 
provided the formal application for a total rating based on 
unemployability, the informal claim remains pending.  
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992).  

In addition, if the veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible 
(which he is deemed to have claimed), and also submits 
evidence of unemployability, VA must consider a claim for a 
total rating based on unemployability.  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).  The veteran submitted an 
informal claim for an increased rating in August 1990, and 
the evidence submitted in conjunction with that claim (the 
December 1990 examination report) indicated that he had been 
unemployed due to his service-connected disability since 
February 1990.  In adjudicating the August 1990 claim, 
therefore, VA was required to consider the issue of 
entitlement to a total rating based on unemployability.  

For the reasons shown above the Board finds that the veteran 
submitted a viable claim for a total rating based on 
unemployability by at least December 10, 1990, and that the 
claim was not adjudicated until February 1997.  In 
implementing the Board's grant of a total rating, in the 
March 1997 rating decision the RO assigned an effective date 
for the total rating, and that decision remains in appellate 
status.  The veteran is, therefore, potentially entitled to 
an effective date of up to one year prior to his August 1990 
claim.  The determination of the appropriate effective date 
is dependent upon when it is factually ascertainable that the 
veteran became incapable of substantially gainful employment 
due to his service-connected left knee disability.  See Hurd 
v. West, 13 Vet. App. 449, 451 (2000); 38 C.F.R. § 3.400(o) 
(2002).  

As previously stated, the Board has found that the veteran is 
entitled to a total disability rating based on individual 
unemployability and that he has been unemployable due solely 
to his service-connected left knee disability since February 
1990.  Those decisions are binding in terms of the Board's 
current decision.  See Campbell v. Gober, 14 Vet. App. 142, 
143-44 (2000) (per curium) (an expressed finding by the Board 
is binding on subsequent decisions pertaining to the same 
issue).

With the exception of temporary total disability ratings 
assigned pursuant to 38 C.F.R. § 4.30, the left knee 
disability was rated as 10 percent disabling from February to 
August 1990 and 30 percent disabling from August 1990 to June 
1991.  The left knee disability did not, therefore, meet the 
percentage requirements of 38 C.F.R. § 4.16(a) for the 
assignment of a total rating based on unemployability prior 
to June 1991.  For that reason the grant of a total rating 
based on unemployability prior to June 1991 is dependent on a 
finding that the criteria for an extraschedular rating were 
then met.  38 C.F.R. § 4.16(b) (2002).

Generally, the Board is precluded from "assigning an 
extraschedular rating in the first instance, i.e., without 
prior referral by an agency of original jurisdiction to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service and a decision either to 
award or to deny an extraschedular rating by either of those 
officials."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996), 
appeal dis'd per curium, 9 Vet. App. 253 (1996).  For that 
reason the Board remanded the veteran's appeal to the RO in 
December 2002 for referral to the Compensation and Pension 
Service for consideration of an extraschedular rating.

In a March 2003 decision, the Director of the Compensation 
and Pension Service determined that the veteran was not 
entitled to an extraschedular total disability rating prior 
to June 1991.  That decision indicates that no records 
pertaining to the veteran's left knee disability are in file 
prior to September 1990, and that the medical evidence shows 
that the veteran has a severe nonservice-connected bipolar 
disorder.  The Board notes, however, that the claims file 
includes records of treatment for February through May 1990, 
and medical reports from the veteran's orthopedist showing 
that he had treated the veteran since at least March 1990 and 
that the veteran became permanently and totally disabled in 
February 1990.  In addition, the fact that the veteran may 
have other, nonservice-connected disabilities that affect his 
employment does not preclude a finding that his service-
connected disabilities render him unable to maintain 
substantially gainful employment.  Pratt v. Derwinski, 3 Vet. 
App. 269, 272 (1992).

The medical evidence shows that the veteran became 
incapacitated due to his left knee disability in February 
1990, with repeated hospitalizations, surgical procedures, 
physical therapy, and prolonged convalescences beginning in 
March 1990.  His disability caused marked interference with 
employment and frequent periods of hospitalization to qualify 
for an extraschedular rating in accordance with 38 C.F.R. 
§ 3.321(b)(1).

As previously discussed, the Board found in its prior 
decisions that the veteran became incapable of maintaining 
substantially gainful employment due to his service-connected 
left knee disability in February 1990.  Inasmuch as the Board 
also finds that the veteran submitted a viable claim for a 
total rating based on unemployability by at least December 
10, 1990, within one year of the date on which he became 
incapable of substantially gainful employment, he is entitled 
to an effective date of February 9, 1990, for assignment of 
the total rating based on individual unemployability.


ORDER

An effective date of February 9, 1990, is granted for the 
assignment of the total disability rating based on individual 
unemployability, subject to the laws and regulations 
pertaining to the payment of monetary benefits.



________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

